DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended claim set and drawings corrects the issues noted by the previous office action (5-19-2022). All of the previous 112 rejections have been withdrawn.
Applicant’s arguments and remarks, see (Pg. 7), filed on (8-12-2022), with respect to the newly amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chrisey et al. (US-6,177,151, hereinafter Chrisey) and in further view of Saito et al. (US-2017/0,326,645, hereinafter Saito)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-8, 10 & 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable
over Chrisey et al. (US-6,177,151, hereinafter Chrisey) and in further view of Saito et al. (US-2017/0,326,645, hereinafter Saito)Regarding claim 1 & 12-13, 	
A slip for the production of ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), comprising 
(a) 50 to 88 wt.-% of ceramic and/or glass ceramic particles, 
(b) 0.2 to 7 wt.-% of at least one binder, 
(c) 0.001 to 3 wt.-% of at least one inorganic or organic dye or inorganic or organic pigment as energy transformation component and 
(d) 11 to 40 wt.-% of at least one dispersant, 
in each case relative to the total mass of the slip.
Which comprises
– 50 to 88 wt.-% ceramic and/or glass ceramic particles (a), 
– 60 to 85 wt.-% ceramic and/or glass ceramic particles (a), 
– 0.2 to 7 wt.-% binder (b); 
– 0.5 to 5 wt.-% binder (b); 
– 0.001 to 1 wt.-% energy transformation component (c); 
– 0.01 to 0.5 wt.-% energy transformation component (c); 
– 11 to 40 wt.-% dispersant (d)
– 14 to 30 wt.-% dispersant (d), 
in each case relative to the total mass of the slip.
Chrisey teaches the following: 
(Col. 4, lines57-End) teaches that the transfer material can including a wide variety of ceramic and/or glass materials. With alumina and silica noted amongst many others.
(Example 5) teaching 0.05 grams of a matrix material, poly(methacrylic acid) which amounts to a maximum of (0.05/15.65) or .31%. 
n-butyl ester (PBMA) which also amounts to a maximum of (0.05/15.65) or .31%
(Example 1) with 1. ml of a matrix material, phosphoric acid is ~ 2 grams, which amounts to 2 / (7.12+2+2) or ~ 18%. (Example 5) in 10 ml of chloroform is (14.60/1.5.65) or 93% Highlighting, (Col. 1, lines 58--61) teaches that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved.
Regarding Claim 1 & 12-13, Chrisey teaching the majority of claim 1., Chrisey is silent on details regarding the amount of ceramic / glass component utilized. In analogous art for a solid freeform fabrication material that comprises a solid freeform fabrication liquid material including a solvent, a resin, and an optimized amount of of ceramic / glass particulates and in this regard Saito teaches the following:
([0043]) teaches that the content ratio of the inorganic material is 20 to 70 parts by mass to 100 parts of the first solid freeform fabrication liquid material (slurry). When the content is 20 parts by mass or greater, the content of vaporized solvent is relatively small and the density of the green sheet or green body can be increased. When the content is 70 parts by mass or less, the flowability as the slurry is improved so that the slurry can be suitably conveyed by a doctor blade, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of Chrisey. By optimizing the amount of ceramic / glass solid particulate implemented in a suspension/ slurry, as taught by Saito. Highlighting, implementation of an optimized amount of ceramic / glass solid particulate provides a means for tailoring density of the green body and impacting the flowability of the slurry, ([0043]). Additionally, the ability of the amount of ceramic / glass solid particulate implemented impacting the various properties allows for the recitation of result effective variables case law. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding claim 2, 	
Comprising as component (a) ceramic particles based on ZrO2, Al2O3 or ZrO2-Al2O3, or based on ZrO2, Al2O3, ZrO2-Al2O3 which is stabilized in each case with CaO, Y2O3, La2O3, CeO2 and/or MgO, or based on ZrO2 spinel, ZrO2-Al2O3 spinel, a spinel of an AB2O4, AB12O19, AB11O18, AB2O4 type, wherein A is an alkali metal or alkaline earth metal ion and B is a transition metal ion which has a higher oxidation state than A.
Chrisey teaches the following:
(Col. 4, lines 56-59) teaches that the transfer material can be any material that one may wish to deposit on a substrate in a defined pattern, including, but not limited to the following .... (Col. 4, lines 63-End) teaches that ceramics including, but not limited to alumina (Al2O3), silica and other glasses, and dielectrics (see below); Dielectrics, including, but not limited to alumina, magnesium oxide (MgO), yttrium oxide (Y2O3), zirconium oxide (ZrO2), cerium oxide (CeO2), etc.…
Regarding claim 3, 	
In which the ceramic particles additionally comprise Er2O3, Fe2O3, Co3O4, MnO2, NiO2, Cr2O3, Pr2O3, Tb2O3 and/or Bi2O3 as chromophoric component.
Regarding Claim 3, Chrisey teaching the majority of claim 1 as detailed above. Chrisey is silent on details regarding the composition of the ceramic / glass components utilized. In analogous art as applied above, and in this regard Saito teaches the following:
([0077]) teaches that colorants such as rare earth oxides can be included. With ([0078]) noting that the rare earth ions or transition metal ions have no specific limit and can be suitably selected to suit to a particular application. For example, ions such as Ce, Pr, Eu, Er, Fe, Co, Ni, Ti, V, Cr, Cu, Mn, Zn, Zr, and Cd are preferable. These can be used alone or in combination. Of these, oxides having, for example, Pr, Fe, Ti, or Zr ion are preferable in terms of biocompatibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of Chrisey. By substituting a rare earth oxide as part of the ceramic composition, as taught by Saito. Highlighting, implementation of a rare earth oxide in the as part of the ceramic composition provides a means for color to the article being fabricated, ([0077]).Regarding claim 4, 	
Which comprises as component (a) glass ceramic particles based on leucite, apatite and/or lithium disilicate glass ceramic.
Regarding Claim 4, Chrisey teaching the majority of claim 1 as detailed above. Chrisey also teaching that the transfer material can comprises alumina, and zirconium oxide / zirconia (ZrO2), (Col. 4, lines 63- End). Chrisey is silent on details regarding the composition of the ceramic / glass components utilized. In analogous art as applied above, and in this regard Saito teaches the following:
([0026]) teaches that the ceramic particle has no specific limit and can be suitably selected to suit to a particular application. For example, zirconia particles, alumina particles, silica particles, and lithium disilicate particles are usable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of Chrisey. By substituting lithium disilicate particles, as taught by Saito. Due to the fact it would amount to nothing more than a use of a known type of ceramic particle, i.e. lithium disilicate particles, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Saito. Additionally, the combination of prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 5 - 6, 	
Which comprises as binder (b) a binder which is not radically polymerizable and which in pure form is solid at 25°C.
Which comprises as binder (b) a cellulose derivative, methylcellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, hydroxybutyl methylcellulose and/or sodium carboxymethyl cellulose, poly(vinyl alcohol) (PVA), poly(vinyl acetate) (PVAc), poly(vinylpyrrolidine) (PVP), poly(acrylic acid) (PAA), a copolymer of acrylic acid ester and acrylic acid (AE/AA), poly(ethyl acrylate) (PEA), poly(methacrylic acid) (PMAA), poly(methyl methacrylate) (PMMA), ammonium polyacrylate (NH4PA), ammonium poly(methacrylate) or poly(ethylene glycol) (HO-(CH2CH20)n-OH).
Chrisey teaches the following:
(Col. 8, lines 38-48) teaches that the Specific polymeric matrix materials include but are not limited to…poly(methacrylic acid)-methyl ester (PMMA), poly(vinyl acetate),
Regarding claim 8, 	
Which comprises as dispersant (d) a solvent with a boiling point of less than 200°C (under standard pressure) comprising one or more of triethyl 2-acetylcitrate, acetic acid butyl ester, acetic acid n-hexyl ester, 1-octanol, propylene glycol diacetate, ethylene glycol diacetate, acetone, methyl ethyl ketone (MEK), isopropanol, ethanol, butanol, p-xylene, cyclohexanone, butyl acetate, hexyl acetate and water.
Chrisey teaches the following:
(Col. 7, lines 25-28) teaches that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material. (Col. 7, lines 42 – 49) teaches that examples of matrix materials include but are not limited to addition polymers (see below), condensation polymers (see below), photoresist polymers (see below), water, aryl solvents, especially toluene, acetophenone and nicotinic acid, arene compounds (e.g. naphthalene, anthracene, phenanthrene), t-butyl alcohol, halogenated organic solvent, hydrocarbons, ketones, alcohols, ethers, esters, carboxylic acids, phenols and phosphoric acid.
Regarding claim 10,
Which additionally comprises at least one additive which is selected from stabilizers, biocides, parabens, rheology modifiers and/or fragrances.
Chrisey teaches the following:
(Col. 7, lines 19-28) teaches that the matrix material may also serve other functions. For example, the presence of the matrix material may aid in the construction of the coating on the target Substrate by helping to hold the transfer material in place on the target Substrate, especially if the transfer material is a powder. At the same time, the matrix material may help prevent the transfer material from binding too tightly to the Surface of the target Substrate. The matrix material may also provide a Source of particle coating for transfer material that is in the form of a powder and provide a Source of additives, binders and dispersants for the transfer material. As such, the matrix material is understood to acts as stabilizers and rheology modifiers.
B.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisey in view of Saito and in further view of Watanabe et al. (WO-2017,082,007, hereinafter Watanabe)
Regarding claim 9, 	
In which the at least one dispersant additionally comprises a solvent with a boiling point of over 200°C (under standard pressure) comprising one or more of PEG (average molecular weight < 600 g/mol), glycerol and 1,2- propanediol.
Regarding Claim 9, Chrisey teaching the majority of claim 1, Chrisey is silent on details regarding the composition of the dispersant utilized. In analogous art for a slurry that is utilized in the additive manufacturing, the slurry comprising ceramic materials such as zirconia particles, alumina particles, silica particles, and lithium disilicate particles, (Pg. 3, line 102), dispersant, (Pg. 5, line 272) and solvent, (Pg. 2, line 55), Watanabe suggests details regarding implementing various solvents implemented and in this regard Watanabe teaches the following:
(Pg. 6, line 239) teaches that a suitable solvent, for example, may be a polyhydric alcohol. (Pg. 7, lines 249-250) teaches that examples of the polyhydric alcohol that may be utilized include glycols such as ethylene glycol, diethylene glycol, and propylene glycol; diols such as 1,2-propanediol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of Chrisey. By substituting 1,2-propanediol as a solvent, as taught by Watanabe. Due to the fact it would amount to nothing more than a use of a known solvent, i.e. 1,2-propanediol, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Watanabe. Additionally, the combination of prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
                                                                        Conclusion
Watanabe et al. (US-2017/0,258,556) – teaches in the (Abstract) a solid freeform fabrication material that includes a solid freeform fabrication liquid material including a solvent, a resin, a soluble in the solvent, and an inorganic particle.
John et al. (US-2022/0,016,707) – noting that this the applicant own work is not considered prior due to sharing priority date with the instant application. However, the (Abstract) teaches a method for layer-wise additive manufacturing of a shaped body made up of slices of processed layers, including the steps: creating a layer of a slurry, the slurry including binder, a dispersing medium and a particulate filler material, solidifying the slurry layer, directing electromagnetic radiation to the solidified layer for processing it by debinding and/or sintering, and repeating the above-mentioned steps to successively build the shaped body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741